             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAE JAVAR COMPTON,                  :
             Petitioner,             :       1:19-cv-0123
                                     :
      v.                             :
                                     :       Hon. John E. Jones III
DAVID J. EBBERT,                     :
              Respondent.            :

                                 ORDER

                             July 15, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. §2241, and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED.

      2.    The Clerk of Court is directed to CLOSE this case.


                                     s/ John E. Jones III
                                     John E. Jones III
                                     United States District Judge
